Citation Nr: 1509888	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-20 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss, status post radical mastoidectomy.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to July 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, on behalf of the RO in Columbia, South Carolina.  


REMAND

Pursuant to his above-captioned claim, the Veteran was provided a VA examination in May 2011.  In a subsequently submitted brief, dated in October 2014, the Veteran's representative effectively asserts that the Veteran's right ear hearing loss, status post radical mastoidectomy, had worsened since the May 2011 VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that the May 2011 VA examination is too remote to adequately assess the current severity of the Veteran's right ear hearing loss, status post radical mastoidectomy, given the Veteran's assertion of worsening since then.  Further, the Board finds that the evidence of record is otherwise insufficient to ascertain the current severity of the Veteran's right ear hearing loss, status post radical mastoidectomy.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).  As such, the Board finds that a remand is required in order to provide the Veteran another VA examination.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine the severity of his service-connected right ear hearing loss, status post radical mastoidectomy.  The claims file and all electronic records must be made available to the examiner, and the 

examination report must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  Then, the examiner must fully describe the functional effects of the Veteran's right ear hearing loss disability on his occupational and daily activities.  This description must include consideration of the Veteran's lay assertions.  

In addressing the above-posed questions, the examiner is advised that the Veteran is also service-connected for right ear otitis media.  The examiner must, to the extent possible, differentiate the symptoms and functional impairment associated with the Veteran's right ear hearing loss and his right ear otitis media. 

A thorough rationale is required for any rendered opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not 

be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the a VA examination, documentation must be obtained and associated with the Veteran's claims file showing that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the Veteran's claims file that indicates whether any notice that was sent was received or returned as undeliverable.

3.  After completing the above actions, and any other indicated development, the claim must be re-adjudicated.  In so doing, the RO must consider the Veteran's claim under the provisions of 38 C.F.R. §§ 3.383, 4.14, and 4.86 (2014), if applicable, as well as whether an extraschedular rating is warranted.  See Johnson v. McDonald, 762 F.3d 1362 (2014); Mittleider v. West, 11 Vet. App. 181 (1998).  The RO must consider all of the relevant evidence of record, including all relevant evidence received since the June 2012 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate 

opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

